DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to after final amendments filed 21 April 2022.
Claims 1 – 4, 6 – 10, 12 – 13 and 18 – 21 are pending and are in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Title is amended in accordance with MPEP 606.01.  It is noted that existing title is directed to generic data migration and fails to accurately reflect the claimed invention.
The application has been amended as follows: 
Title
METHOD, DEVICE, AND COMPUTER READABLE STORAGE MEDIUM FOR DATA RELOCATION BASED ON PERIODICITY OF ACCESS FREQUENCY OF THE DATA

Reasons for Allowance
Claim 1 has been amended to include i) limitations of previously recited claim 14 (which is no longer rejected under §112(a) written description and §101 abstract idea in view of Applicant’s Pre-Appeal Brief Conference Request filed 22 February 2022), and ii) limitations of previously recited claim 5 (which has been indicated as allowable over prior art in Office Action mailed 25 October 2021).  As such, claim 1 is in condition for allowance.
Kimmel (US 11157194) teaches migrating memory extents (data block) by identification of periods of recurring (change cycle) extent access patterns (access frequency) (see Kimmel col 8 ln 23-26), wherein said identification of periods is through FFT (see Kimmel Fig. 4, col 8 ln 38-45).  However, Kimmel does not appear to explicitly teach determination of priority, of said memory extents, based on estimated activity rate that is based on said periods of recurring extent access patterns.  Therefore, claim 1 is also allowable over Kimmel.
Claim 7 is the device claim corresponding to method claim 1 and is considered allowable for the same reasons as claim 1.
Claim 13 is the computer program product claim corresponding to method claim 1 and is considered allowable for the same reasons as claim 1.
Claims, dependent upon independent claims 1, 7 or 13, are also considered allowable for the same reasons as said independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Additional Remarks
As noted in Interview Summary mailed 08 March 2022, previously recited claim 14 stand rejected under prior art Kelkar (US 20160291886).  In particular, Kelkar teaches migrating, based on priority, data between higher and lower tier storage (see Kelkar ¶[24]) where existing prior art Ebihara and Periodic Functions would be relied upon to teach determination of said priority in the manner recited in previously recited claim 1 (see also Office Action mailed 25 October 2022).
Previously recited claim 15 is the device claim corresponding to previously recited method claim 14 and is rejected on the same grounds as previously recited method claim 14.
Previously recited claim 16 is the computer program product claim corresponding to previously recited method claim 14 and is rejected on the same grounds as previously recited method claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282. The examiner can normally be reached Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIE YEW/            Primary Examiner, Art Unit 2139